Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 1 of 12 PageID #: 20080




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    MINERVA SURGICAL, INC.,
                       Plaintiff,
                  v.                              C.A. No. 18-217-JFB-SRF
    HOLOGIC, INC., AND CYTYC SURGICAL
    PRODUCTS, LLC,
                       Defendants.


          OPENING BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO STAY


    Of Counsel:                             Karen L. Pascale (#2903)
                                            Pilar G. Kraman (#5199)
    Matthew M. Wolf
    Marc A. Cohn                            YOUNG CONAWAY STARGATT & TAYLOR LLP
                                            Rodney Square
    William Z. Louden
                                            1000 North King Street
    William O. Young, Jr.
                                            Wilmington, DE 19801
    ARNOLD & PORTER KAYE SCHOLER LLP
    601 Massachusetts Ave., NW              Telephone: (302) 571-6600
                                            kpascale@ycst.com
    Washington, DC 20001-3743
    Telephone: (202) 942-5000               pkraman@ycst.com
    matthew.wolf@arnoldporter.com
    marc.cohn@arnoldporter.com              Attorneys for Defendants Hologic, Inc.
    william.louden@arnoldporter.com         and Cytyc Surgical Products, LLC
    william.young@arnoldporter.com

    Ryan J. Casamiquela
    Marty Koresawa
    ARNOLD & PORTER KAYE SCHOLER LLP
    3 Embarcadero Center
    San Francisco, CA 94111-4024
    Telephone: (415) 471-3100
    ryan.casamiquela@arnoldporter.com
    marty.koresawa@arnoldporter.com

    Assad Rajani
    ARNOLD & PORTER KAYE SCHOLER LLP
    3000 El Camino Real
    Five Palo Alto Square, Suite 500
    Palo Alto, CA 94306
    Telephone: (650) 319-4500
    assad.rajani@arnoldporter.com                                           April 15, 2021
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 2 of 12 PageID #: 20081




                                            TABLE OF CONTENTS

   I.     INTRODUCTION, STATEMENT OF FACTS, AND SUMMARY OF
          ARGUMENT ..................................................................................................................... 1

   II.    NATURE AND STAGE OF THE PROCEEDINGS ..................................................... 3

   III.   ARGUMENT ..................................................................................................................... 3

          A.        Legal Standard ...................................................................................................... 3

          B.        A Stay Will Conserve Judicial Resources ........................................................... 4

          C.        The Status Of The Litigation Favors A Stay ...................................................... 5

          D.        A Stay Will Not Unduly Prejudice Minerva Or Present A Tactical
                    Advantage For Hologic ......................................................................................... 6

   IV.    CONCLUSION ................................................................................................................. 7




                                                                    i
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 3 of 12 PageID #: 20082




                                                  TABLE OF AUTHORITIES

   Cases

   Am. Axle & Mfg., Inc. v. Neapco Holdings LLC,
     C.A. No. 15-1168-LPS, 2021 WL 616992 (D. Del. Feb. 17, 2021) ....................................... 4, 6

   Brit. Telecomms. PLC v. IAC/InterActiveCorp,
     C.A. No. 18-366-WCB, 2020 WL 5517283 (D. Del. Sept. 11, 2020)........................................ 6

   Dentsply Int’l Inc. v. Kerr Mfg. Co.,
     734 F. Supp. 656 (D. Del. 1990) ................................................................................................. 3

   Ethicon LLC v. Intuitive Surgical, Inc.,
     C.A. No. 17-871-LPS, 2019 WL 1276029 (D. Del. Mar. 20, 2019) .......................................... 4

   IOENGINE, LLC v. PayPal Holdings, Inc.,
     C.A. No. 18-452-WCB, 2019 WL 3943058 (D. Del. Aug. 21, 2019) ........................................ 6

   Landis v. N. Am. Co.,
     299 U.S. 248 (1936) .................................................................................................................... 3

   Pact XPP Schweiz AG v. Intel Corp.,
     C.A. No. 19-1006-JDW, D.I. 277 (D. Del. Nov. 5, 2020) .......................................................... 6

   VirtualAgility Inc. v. Salesforce.com, Inc.,
     759 F.3d 1307 (Fed. Cir. 2014) .................................................................................................. 7




                                                                     - ii -
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 4 of 12 PageID #: 20083




          Defendants Hologic, Inc., and Cytyc Surgical Products, LLC (collectively, “Hologic”)

   respectfully asks the Court to stay this matter (C.A. No. 18-217-JFB-SRF, “Minerva II”) in view

   of the Court’s recent decision to stay a related case (C.A. No. 20-925-JFB-SRF, “Minerva III”)

   regarding the same technology, parties, products, and witnesses.

   I.     INTRODUCTION, STATEMENT OF FACTS, AND SUMMARY OF
          ARGUMENT

          This case (Minerva II) is a retaliatory suit filed by Minerva in April 2017 following

   Hologic’s first lawsuit against Minerva in late-2015 (C.A. No. 15-1031-JFB-SRF, “Minerva I”).

   After Hologic won more than $7 million at a trial in 2018, it learned that Minerva had concealed

   its commercialization of another device by misleadingly calling it a “prototype” and convincing

   the Court that it was “not on the market.” (See generally Minerva III, D.I. 106 at 1-2, 4-5.)

   Absent that concealment, this “prototype” device would have been part of the 2018 trial. (Id.)

   Instead, Hologic had to file a new case against Minerva in 2020 (Minerva III) to recover

   damages for the sales of the so-called “prototype” in 2018.

          At Minerva’s request, Minerva II was stayed throughout 2020 in view of COVID-19

   (although most other litigants in this country were able to continue pressing their claims). (See

   Apr. 7, 2020 Oral Order.) The stay was lifted on October 14, 2020 (Oct. 14, 2020 Oral Order),

   but nothing else has occurred in this case—dispositive and Daubert motions have been fully

   briefed since February 2020, and all that remains is preparation for trial. At the same time that

   the Minerva II stay was lifted, the Court ordered that Minerva III proceed on an accelerated

   basis, given Hologic’s request for an early trial in view of Minerva’s concealment and willful

   infringement. (See Minerva III, D.I. 20, ¶ 2.) The Court thus set the trials for Minerva II and

   Minerva III to run back-to-back in August 2021 so that the parties and the Court needed to make

   only one trip to Delaware. (See D.I. 316 at 1; Minerva III, D.I. 20, ¶ 16.) Indeed, both trials



                                                    1
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 5 of 12 PageID #: 20084




   involve the same parties, the same products, the same endometrial ablation technology, the same

   damages market, and most of the same witnesses.

          Minerva I and Minerva III, however, have since been stayed. In particular, on August 28,

   2020, the Court in Minerva I stayed execution on the $7+ million judgment pending the Supreme

   Court’s decision on Minerva’s appeal in that case. (Minerva I, D.I. 646 at 2-3.) On April 6,

   2021, just last week, this Court also stayed Minerva III in view of the same Supreme Court

   proceedings. (Minerva III, D.I. 121 at 1.) Because Minerva III has been stayed, the Court

   should also stay Minerva II.

              Minerva I                         Minerva II                       Minerva III

                                      Should be stayed as requested
     Stayed on August 28, 2020                                             Stayed on April 6, 2021
                                         in the present Motion

          All of the relevant factors support a stay of Minerva II:

                 First, a stay would promote judicial efficiency, because the Minerva II and

   Minerva III trials were set to proceed in seriatim this August in Delaware. The witnesses—as

   well as Judge Bataillon in Nebraska—would have travelled to Delaware once for both trials.

   These witnesses overlap because both trials involve the same parties, products, technology,

   markets, and company backstories. Because of the Court’s recent decision to stay Minerva III,

   however, the parties and witnesses would now need to travel twice unless Minerva II is stayed.

   A stay would preserve the status quo of having one trip to Delaware for all concerned. It would

   likely also ease the Court’s burden in coming up to speed on the second trial, given the overlap

   of issues, if the trials are done consecutively, rather than with a delay in between.

                 Second, the status of Minerva II weighs in favor of a stay. The parties have

   submitted dispositive and Daubert motions and nothing more needs to be done except to prepare




                                                     2
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 6 of 12 PageID #: 20085




   for trial. Indeed, the Minerva II case had already been stayed throughout 2020 and nothing has

   happened since the stay was lifted.

                 Third, Minerva will not be unduly prejudiced by a stay, nor would it provide

   Hologic with any tactical advantage. Indeed, Minerva requested that this case be stayed

   throughout 2020, and as a result the remaining case schedule was pushed back by 13 months.

   Minerva cannot now argue that its claims demand urgency. And there would be no tactical

   advantage for Hologic, which seeks only the status quo, i.e., that Minerva II and Minerva III be

   tried back-to-back so the parties and the Court need make only one trip to Delaware.

   II.    NATURE AND STAGE OF THE PROCEEDINGS

          Minerva filed the Complaint in this case in April 2017. (D.I. 1.) Fact and expert

   discovery are complete. Summary judgment and Daubert briefing was completed in February

   2020. The case was stayed in April 2020—three months before the scheduled July 20, 2020 trial

   date—due to the COVID-19 pandemic. (Apr. 7, 2020 Oral Order.) The stay was lifted in

   October 2020. (Oct. 14, 2020 Oral Order.) The parties are scheduled to begin making pre-trial

   disclosures in May 2021. (D.I. 316 at 2.) A ten-day trial is scheduled to begin August 9, 2021,

   “subject to courtroom availability and the priority of other trials previously scheduled ahead of

   it.” (Oct. 20, 2020 Oral Order; D.I. 316 at 1.)

   III.   ARGUMENT

          A.      Legal Standard

          The decision whether to grant a stay is discretionary. See Landis v. N. Am. Co., 299 U.S.

   248, 254-55 (1936); Dentsply Int’l Inc. v. Kerr Mfg. Co., 734 F. Supp. 656, 658 (D. Del. 1990).

   Courts typically consider three factors in deciding how to exercise this discretion: (1) whether a

   stay will simplify the issues for trial; (2) the status of the litigation, including whether discovery

   is complete and a trial date has been set; and (3) whether a stay would cause the non-movant to


                                                      3
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 7 of 12 PageID #: 20086




   suffer undue prejudice from any delay or allow the movant to gain a clear tactical advantage.

   See Am. Axle & Mfg., Inc. v. Neapco Holdings LLC, C.A. No. 15-1168-LPS, 2021 WL 616992,

   at *2 (D. Del. Feb. 17, 2021) (quoting Ethicon LLC v. Intuitive Surgical, Inc., C.A. No. 17-871-

   LPS, 2019 WL 1276029, at *1 (D. Del. Mar. 20, 2019)).

           B.      A Stay Will Conserve Judicial Resources

           The first factor—whether a stay will simplify issues for trial—is not to be considered in a

   theoretical or academic vacuum but with practical considerations in mind. For example, in

   American Axle, the Court observed that “the simplification factor includes the reality that judicial

   economy favors avoiding the complexity and expenditure of resources that would result from

   this case proceeding simultaneously in both a trial court and the Supreme Court.” 2021 WL

   616992, at *2. Here, judicial economy favors consecutive trials in Minerva II and Minerva III

   given the substantial overlap of witnesses and issues. The following are witnesses identified by

   both parties in their initial disclosures and/or trial witness lists:

         Minerva’s witnesses identified for                     Hologic’s witnesses identified for
           Minerva II and Minerva III                             Minerva II and Minerva III

    Likely live witnesses:                                 Likely live witnesses:
    Dave Clapper (Minerva CEO)                             William Lucas Churchill (VP of R&D)
    Eugene Skalyni (Minerva medical officer)               Edward Evantash (former medical officer)
    Csaba Truckai (Minerva founder/inventor)               William Jamieson (physician expert)
    Robert Tucker (technical expert)                       Karl Leinsing (engineering expert)
    Blake Inglish (damages expert)                         Dave Clapper (Minerva CEO)
                                                           Dom Filloux (Minerva technical fact witness)

    Other witnesses identified in both cases:              Other witnesses identified in both cases:

    Peter Casella                                          Thomas Pendlebury
    William Lucas Churchill                                Eugene Skalnyi
    Eric Compton                                           Csaba Truckai
    Shanna Deng                                            Peter Casella
    Edward Evantash                                        Eric Compton
    Douglas Gearity                                        Douglas Gearity
    Daniel Hayes                                           Daniel Hayes


                                                       4
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 8 of 12 PageID #: 20087




    Dominic Hulton                                         Dominic Hulton
    Mark Hunter                                            Mark Hunter
    Russell Layton                                         Blake Inglish
    Paul MacNeill                                          Russell Layton
    Adam Mascari                                           Craig McKnight
    Craig McKnight                                         Michael Meier
    Michael Meier                                          Nicholas Moussa
    Nicholas Moussa                                        Thomas O’Neill
    Tom O’Neill                                            Whitney Parachek
    Whitney Parachek                                       Shacey Petrovic
    Shacey Petrovic                                        Robert Tucker

   As shown in the table above, the majority of the live witnesses likely to be called at trial will be

   called in both Minerva II and Minerva III. This is because both cases involve many of the same

   issues:

             Overlapping issues between Minerva II (this case) and Minerva III (stayed case)

                                                 Minerva II                        Minerva III

                    Parties                 Minerva and Hologic                Hologic and Minerva

                                             Minerva’s EAS and                Hologic’s NovaSure and
                   Products
                                             Hologic’s NovaSure                   Minerva’s EAS

                  Technology                Endometrial ablation               Endometrial ablation

                                         Global endometrial ablation      Global endometrial ablation
                   Market
                                                 treatments                       treatments

                                          Minerva’s and Hologic’s             Minerva’s and Hologic’s
         Damages based on
                                                   sales                               sales

             Staying Minerva II so that the trials can run consecutively would simplify the lives of

   most of the witnesses as well as the Court, who also must travel to Delaware and come up to

   speed on the cases.

             C.       The Status Of The Litigation Favors A Stay

             This case is in the ideal posture for a stay. Although discovery is complete, the trial date

   is merely tentative and “subject to courtroom availability and the priority of other trials



                                                       5
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 9 of 12 PageID #: 20088




   previously scheduled ahead of it.” (Oct. 20, 2020 Oral Order; D.I. 316 at 1.) Moreover, as the

   Court observed in American Axle, “the ongoing impact of the coronavirus pandemic would

   render it imprudent to set a trial date at this time.” 2021 WL 616992, at *2; Brit. Telecomms.

   PLC v. IAC/InterActiveCorp, C.A. No. 18-366-WCB, 2020 WL 5517283, at *5 (D. Del. Sept.

   11, 2020) (“[I]n light of the COVID-19 pandemic, it seems highly unlikely that the present

   schedule will hold. . . . And once trials resume, the district court will be faced with the challenge

   of dealing with the backlog of civil cases that has built up . . . .”); Order at 3, Pact XPP Schweiz

   AG v. Intel Corp., C.A. No. 19-1006-JDW, D.I. 277 (D. Del. Nov. 5, 2020) (Ex. 1) (“The Court

   is also mindful of challenges it and the Parties face due to Covid-19 and corresponding

   restrictions. If this case were to proceed on its current schedule, the trial would likely be subject

   to significant delays.”). Magistrate Judge Fallon aptly acknowledged during a telephonic

   hearing: “[I]t’s not as simple as in pre-pandemic days to get a courtroom ready for trial and get

   the witnesses over here for trial, as you know. . . . And bear in mind, too, that you have Judge

   Bataillon traveling from Nebraska to be physically present here with a Delaware jury. So that’s

   another factor physically.” (Minerva III, D.I. 21 at 14:10-17.)

           Further, the Minerva II case had already been stayed for six months from April 7, 2020

   until October 14, 2020. Dispositive motions have been fully briefed and submitted to the Court

   and a decision on those is pending. All that is left to do is to prepare for trial.

           D.      A Stay Will Not Unduly Prejudice Minerva Or Present A Tactical Advantage
                   For Hologic

           In determining whether a plaintiff would suffer undue prejudice, this Court typically

   examines several factors, including the timing of the request for a stay and the relationship of the

   parties. See IOENGINE, LLC v. PayPal Holdings, Inc., C.A. No. 18-452-WCB, 2019 WL

   3943058, at *5 (D. Del. Aug. 21, 2019). “[W]hether the patentee will be unduly prejudiced by a



                                                      6
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 10 of 12 PageID #: 20089




   stay . . . , like the irreparable harm-type inquiry, focuses on the patentee’s need for an

   expeditious resolution of its claim. A stay will not diminish the monetary damages to which [the

   patentee] will be entitled if it succeeds in its infringement suit—it only delays realization of

   those damages and delays any potential injunctive remedy.” VirtualAgility Inc. v.

   Salesforce.com, Inc., 759 F.3d 1307, 1318 (Fed. Cir. 2014) (emphasis in original).

          Minerva cannot show a need for expeditious resolution of its claims, as it already

   voluntarily stayed this case for six months, which resulted in a more-than-one-year

   postponement in the trial date (from July 20, 2020 to August 9, 2021). Minerva might claim it

   will suffer prejudice because it might seek a permanent injunction if it prevails, but that does not

   justify denying a stay here when Minerva already asked for and received a stay of the case that

   delayed its trial by more than a year. Additionally, the Court already denied Minerva’s motion

   for preliminary injunction, finding that Minerva had no likelihood of success on the merits

   because its “tortured position” on claim construction and infringement “breache[d] basic

   principles of claim construction,” defied “common sense,” and was based on features of the

   accused product that “have nothing to do with” the claims. (D.I. 80 at 4, 6-7.) Minerva has since

   abandoned its literal infringement theories, and its sole remaining infringement theory is under

   the doctrine of equivalents, which, as Hologic shows in its motion for summary judgment, is

   equally specious. (D.I. 207); VirtualAgility, 759 F.3d at 1318-19 (reversing order denying

   motion to stay despite patentee arguing that “it needs injunctive relief as soon as possible to

   prevent irreparable harm to its business”).

   IV.    CONCLUSION

          For the foregoing reasons, Hologic respectfully requests that the Court grant Hologic’s

   Motion and stay this action (Minerva II) until the stay of Minerva III has been lifted.




                                                     7
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 11 of 12 PageID #: 20090




    DATED: April 15, 2021                    YOUNG CONAWAY STARGATT & TAYLOR LLP

    Of Counsel:                              /s/ Karen L. Pascale
                                             Karen L. Pascale (#2903)
    Matthew M. Wolf
                                             Pilar G. Kraman (#5199)
    Marc A. Cohn
                                             Rodney Square
    William Z. Louden
                                             1000 North King Street
    William O. Young, Jr.
                                             Wilmington, DE 19801
    ARNOLD & PORTER KAYE SCHOLER LLP
                                             Telephone: (302) 571-6600
    601 Massachusetts Ave., NW
                                             kpascale@ycst.com
    Washington, DC 20001-3743
                                             pkraman@ycst.com
    Telephone: (202) 942-5000
    matthew.wolf@arnoldporter.com
                                             Attorneys for Defendants, Hologic, Inc.
    marc.cohn@arnoldporter.com
                                             and Cytyc Surgical Products, LLC
    william.louden@arnoldporter.com
    william.young@arnoldporter.com

    Ryan Casamiquela
    Marty Koresawa
    ARNOLD & PORTER KAYE SCHOLER LLP
    3 Embarcadero Center
    San Francisco, CA 94111-4024
    Telephone: (415) 471-3100
    ryan.casamiquela@arnoldporter.com
    marty.koresawa@arnoldporter.com

    Assad Rajani
    ARNOLD & PORTER KAYE SCHOLER LLP
    3000 El Camino Real
    Five Palo Alto Square, Suite 500
    Palo Alto, CA 94306
    Telephone: (650) 319-4500
    assad.rajani@arnoldporter.com




                                         8
Case 1:18-cv-00217-JFB-SRF Document 323 Filed 04/15/21 Page 12 of 12 PageID #: 20091




                                     CERTIFICATE OF SERVICE

            I, Karen L. Pascale, Esquire, hereby certify that on April 15, 2021, I caused to be

   electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

   using CM/ECF (which will send notification that such filing is available for viewing and

   downloading to all registered counsel), and in addition caused true and correct copies of the

   foregoing document to be served upon the following counsel of record by electronic mail:


    Attorneys for Plaintiff Minerva Surgical, Inc.:
    Ian R. Liston                                               iliston@wsgr.com
    Jennifer A. Ward                                             jward@wsgr.com
    WILSON SONSINI GOODRICH & ROSATI, P.C.
    222 Delaware Avenue, Suite 800
    Wilmington, DE 19801
    Vera M. Elson                                              velson@wsgr.com
    Dale R. Bish                                                dbish@wsgr.com
    Christopher D. Mays                                        cmays@wsgr.com
    WILSON SONSINI GOODRICH & ROSATI
    650 Page Mill Road
    Palo Alto, CA 94304-1050
    Edward G. Poplawski                                    epoplawski@wsgr.com
    Olivia M. Kim                                                okim@wsgr.com
    Erik J. Carlson                                           ecarlson@wsgr.com
    Neil N. Desai                                               ndesai@wsgr.com
    Ty W. Callahan                                           tcallahan@wsgr.com
    WILSON SONSINI GOODRICH & ROSATI
    633 West Fifth Street, Suite 1550
    Los Angeles, CA 90071


                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  /s/ Karen L. Pascale
   April 15, 2021
                                                  Karen L. Pascale (No. 2903) [kpascale@ycst.com]
                                                  Pilar G. Kraman (#5199) [pkraman@ycst.com]
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: 302-571-6600
                                                  Attorneys for Defendants, Hologic, Inc.
                                                  and Cytyc Surgical Products, LLC

    22963117.1
